DETAILED ACTION
This action is in response to application filed on 03 November 2020.  Claims 1-20 are now pending in the present application.  This office action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 
19 October 2021
25 June 2021
06 January 2021
is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.








Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all obviousness rejections set forth in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crupnicoff et al.  (hereinafter Crupnicoff) (US 2017/009369 A1).
Regarding claims 1, 8, and 15, Crupnicoff discloses a congestion control method implemented by a transmit end, wherein the congestion control method comprises:
sending, over a connection between the transmit end and a receive end, a plurality of first data packets to the receive end, wherein a first quantity of the first data packets is a first value, and wherein the connection is in a congestion avoidance state { (see pg. 3, [0032]), where the system monitors packets };
receiving, from the receive end, a plurality of second data packets corresponding to all or a portion of the first data packets, wherein the second data packets comprise one or more third data packets and one or more fourth data packets, wherein each of the third data packets indicates that a congestion occurs over the connection when one or more of the first data packets are transmitted, and wherein each of the fourth data packets indicates that the congestion does not occur over the connection when the one or more of the first data packets are transmitted { (see pg. 3, [0032]; pg. 1, [0008]; Fig. 1), where the system monitors packets }; and
adjusting a congestion window of the connection based on the second data packets, wherein each of the third data packets enables a second value of the congestion window to decrease, and wherein each of the fourth data packets enables the second value to increase { (see pg. 3, [0032]; pg. 1, [0008]; Fig. 1) }.
Regarding claims 2, 9, and 16, Crupnicoff discloses the congestion control method of claim 1, wherein each of the third data packets is a congestion notification packet (CNP), and wherein each of the fourth data packets comprises an acknowledgment (ACK) character { (see pg. 3, [0032]; pg. 1, [0008]; Fig. 1) }.
Regarding claims 3, 10, and 17, Crupnicoff discloses the congestion control method of claim 1, wherein the second data packets are acknowledgement (ACK) packets, wherein each of the ACK packets indicates a second quantity of the first data packets arriving at the receive end, wherein the second quantity is greater than or equal to one, wherein each of the third data packets carries a congestion echo flag, and wherein each of the fourth data packets does not carry the congestion echo flag { (see pg. 3, [0032]; pg. 1, [0008]; Fig. 1) }.
Regarding claims 4, 11, and 18, Crupnicoff discloses the congestion control method of claim 1, wherein each of the third data packets enables the second value to decrease by a third value, wherein each of the fourth data packets enables the second value to increase by a fourth value, wherein the third value is related to a third quantity of the first data packets that each of the third data packets corresponds to, and wherein the fourth value is related to a fourth quantity of the first data packets that each of the fourth data packets corresponds to { (see pg. 3, [0032]; pg. 1, [0008]; Fig. 1) }.
Regarding claims 5, 12, and 19, Crupnicoff discloses the congestion control method of claim 1, wherein the first value is the second value, wherein the congestion control method further comprises adjusting the second value to a fifth value, wherein the fifth value is a sum of the first value, a negative number of a first sum, and a second sum, wherein the first sum is a sum of third values corresponding to all the third data packets, and wherein the second sum is a sum of fourth values corresponding to all the fourth data packets { (see pg. 3, [0032]; pg. 1, [0008]; Fig. 1) }.
Regarding claims 6, 13, and 20, Crupnicoff discloses the congestion control method of claim 1, further comprising: decreasing the second value by a third value based on each of the third data packets; and increasing the second value by a fourth value based on each of the fourth data packets { (see pg. 3, [0032]; pg. 1, [0008]; Fig. 1) }.
Regarding claims 7 and 14, Crupnicoff discloses the congestion control method of claim 1, further comprising: calculating a sixth value based on a fifth quantity of the third data packets, a first amount by which the second value is enabled to be decreased by each of the third data packets, a sixth quantity of the fourth data packets, and a second amount by which the second value is enabled to be increased by each of the fourth data packets; and adjusting the second value to the sixth value { (see pg. 3, [0032]; pg. 1, [0008]; Fig. 1) }. 










Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
12 August 2022